Smith, J.
delivered the opinion and judgment of the court.—The court is unanimously of opinion that the presentment in this case is defective in substance, in not stating that the place where the playing cards is *687alleged to have been committed was a public place, or • « • place of public resort: and it is deemed unnecessary to enquire or decide whether there is any other defect in the said presentment. The court is therefore of opinion and doth decide, 1. That the presentment is not sufficient to justify the judgment of the county court. 2. That the circuit court ought to reverse the judgment of the county court, and, proceeding to give such judgment as the county court ought to have given, to quash the presentment.